Case 4:18-cv-00682-ALM-CAN Document 9 Filed 10/29/18 Page 1 of 3 PageID #: 40

                                                                               IB

                                     US DISTRICT COURT                               -'-i i £•! J Ja
                                     Eastern District of Texas
                                                                                 OCT 2 S 2013
  CRAIG CUNNINGHAM, an                                                       Clerk U.S. District Court
                                                                                    Texas Eastern
  Individual,

            Plaintiff,                                Case Number: 4:18-cv-00682

  vs.



  Niagara Restitution Services, Inc, Yamal Ramirez, and John/Jane Does 1-5
        Defendant.
                                              /


   Plaintiffs Motion to Strike the Defendant s answer for violations of FRCP rule 11
          and Motion to Strike the Defendant s affirmative ans ers per FRCP 12(f)
  1. Pursuant to FRCP 11 (a), the Plaintiff moves that the Defendant s answer and

        counterclaim be stricken as they fail to comply with the requirements in FRCP 11(a)
        specifically, although signed, the answer and counterclaim lack the address, phone

        number, or email address.



  2. FRCP 11(a) states that "the court m st strike an unsigned paper unless the omission

        is promptly corrected after being called to the party s attention.



  3. Additionally, the Defendant’s Affin ative defenses are not actually affirmative

        defenses and should be struck as redundant, immaterial, impertinent, or

        scandalou

  4. The Defendant attaches a news article written about the Plaintiff, but not authored by

        the Plaintiff as an Affin ative defense
  5. Allegations of forum shopping are not an affirmative defense in their first

        affirmative defense

  6. Stating that the Plaintiff uses a PO Box is not an affirmative defense.

  7. Alleging no actual damages is not an affirmative defense as alleged in their fourth

        affirmative defense.




                                                                                                    6
Case 4:18-cv-00682-ALM-CAN Document 9 Filed 10/29/18 Page 2 of 3 PageID #: 41




      5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977 10/29/2018




                                                                                  7
Case 4:18-cv-00682-ALM-CAN Document 9 Filed 10/29/18 Page 3 of 3 PageID #: 42




                                  US DISTRICT COURT
                                  Eastern District of Texas


  CRAIG CUNNINGHAM, an
  Individual,

         Plaintiff, Case Number:

  vs.



  Nia ara Restitution Services, Inc, Yamal Ramirez, and John/Jane Does 1-5
         Defendant.
                                           /


                              Plaintiffs Certificate of Service


  I hereby certify a true copy of the foregoing was mailed to the Defendants of record via
  USPS first class mail




  5543 Edmondson Pike, ste 248 Nashville, TN 37211, 615-348-1977 10/29/2018




                                                                                             2
